                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                TEXARKANA DIVISION



RONALD STROUP and PEARL STROUP                                                         PLAINTIFFS


v.                                    Case No. 4:19-cv-4072


MARTIN MARIETTA MATERIALS, INC.
and ERIC MARTIN                                                                     DEFENDANTS


                                             ORDER

       Before the Court is a Motion for Order Substituting Party.     ECF No. 19.      Plaintiff Pearl

Stroup filed a Suggestion of Death (ECF No. 10) notifying the Court that her husband, Plaintiff

Ronald Stroup, died on August 18, 2019.              Plaintiff Pearl Stroup has been appointed

administratrix of the estate of Ronald Stroup. Pursuant to Arkansas Rule of Civil Procedure 25,

Pearl Stroup requests that she be substituted as the proper party for Ronald Stroup.

       Upon consideration, the Court finds that the Motion for Order Substituting Party (ECF No.

19) should be and hereby is GRANTED.          Pearl Stroup, administratrix of the estate of Ronald

Stroup, shall be substituted for Plaintiff Ronald Stroup in this matter.

       IT IS SO ORDERED, this 23rd day of December, 2019.

                                                              /s/ Susan O. Hickey
                                                              Susan O. Hickey
                                                              Chief United States District Judge
